Title: To Benjamin Franklin from Madame Brillon: Five Social Notes circa 1778
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


I.
ce samedi a passy—
Mon bon papa, j’éspére que vous viendrés prendre le thé cétte aprés disné; je ne sçaurois vous dire a qu’el point je m’énnuye de ne vous point voir, c’est aussi vrai qu’il est vrai que pérsonne dans les quatre parties du monde ne vous aime autant que moi:
 
II.
ce jeudi matin
L’envie extrésme que j’ai toujours de passér quelques moments avéc vous mon bon papa, m’a fait vous demandér hiér si vous seriés chéz vous ce soir, mais ne vous dérangés nullement pour cela je crains fort qu’il ne me soit impossible d’allér vous voir, si je le puis je n’irai que tard: j’avois pensés a une chose plus aisé a faire ce seroit qu’a votre retour de paris vous vinssiés demander le thé a mes bons voisins a qui cela feroit un grand cadeau; il me seroit plus aisé d’estre la avéc vous, parcequ’au retour de mon mari, je serois a l’instant chéz moi: adieu mon bon papa faittes l’usage que vous voudrés de mon idée, mais croyés sur toutes choses que pérsonne au monde ne vous aime plus sincérement que moi:
 
Addressed: A Monsieur / Monsieur Franklin / A Passy
Notation: Brillon
 
III.
ce samedi matin
Mon bon papa je ne sçais si mr votre fils vous a prévenu que je ne pourrai pas vous donner le thé ce soir, donnés cette soirée a mon aimable rivale mde helvétius, embrassés la pour vous et pour moi, mais a mércredi chéz moi mon ami, a demain a déjéuner chéz vous, a lundi disner, je veux rattraper avec usure ce que je pérd ce soir, et la raison mon bon papa c’est que je vous aime tant, que vous m’avés fait connoistre et pratiquer un vilain péché que nous appellons jalousie:/:
 
Addressed: A Monsieur / Monsieur Franklin / A Passy
Notation: Brillon
 
IV.
ce mardi soir
mon bon papa demain mércredi sur les dix heures du matin au plustard une bande de corsaires débarquera chéz vous; les uns a cheval, d’autres sur des asnes, ils seront bien capables de pillér le déjeunér, je vous préviens en amie, afin que vous n’ayéz pas peur; comme le plus grand nombre sera composé de troupes féminines, vous seul suffirés pour la vaincre, et mr votre fils se chargera du reste de la troupe qui ne sera composée que de deux hommes:/:
 
V.
ce dimanche 10 h
Mon bon papa mr Brillon est allé a paris ce matin pour affaire il se rendra chéz vous aussitost qu’il le pourra il a questé des harpes partout sans en pouvoir trouvér, il y en a une chéz monsieur Caillot mais elle est dans le plus mauvais état; on me demande un piano forté, s’il peut supléer a la harpe faittes le moi dire et je vous en envoyerés un, adieu mon chér papa n’attendés pas mr Brillon pour déjeunér et aimés moi, moi qui vous aime tant et tant:/:
